


110 HCON 436 IH: Expressing support for designation of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 436
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Ross submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing support for designation of
		  October as National Protect Your Hearing Month.
	
	
		Whereas the National Institute on Deafness and Other
			 Communication Disorders (NIDCD) estimates that approximately 17 percent
			 (36,000,000) of adults in the United States report some degree of hearing
			 loss;
		Whereas the NIDCD estimates that approximately 15 percent
			 (26,000,000) of people in the United States between the ages of 20 and 69 have
			 high frequency hearing loss due to exposure to loud sounds or noise at work or
			 in leisure activities;
		Whereas young people and their families take part in
			 activities every day that can contribute to increased exposure to harmful noise
			 levels;
		Whereas potential sources include personal stereo systems
			 and portable movie and game systems, sports recreation activities, such as
			 hunting and snowmobiling, athletic events, concerts, yard work, such as mowing
			 the lawn, and hobbies, such as woodworking;
		Whereas over time, continued exposure to harmful noise
			 levels can lead to permanent noise-induced hearing loss (NIHL);
		Whereas noise-induced hearing loss can be prevented
			 through simple measures to reduce exposure to loud sounds including turning
			 down the volume, limiting the amount of time spent engaged in a loud activity,
			 moving away from the source of sound, or wearing hearing protection when
			 involved in a loud activity;
		Whereas Congress is an institution that can help raise
			 awareness in the general public about the importance of protecting one’s
			 hearing; and
		Whereas the month of October would be an appropriate month
			 to designate as “National Protect Your Hearing Month”: Now, therefore, be
			 it
		
	
		That Congress—
			(1)supports the designation of “National
			 Protect Your Hearing Month”; and
			(2)recognizes that all
			 people in the United States should become more aware of the potential for
			 noise-induced hearing loss in their daily activities and of the measures they
			 can take to protect their hearing for a lifetime.
			
